U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51287 SOUTHCREST FINANCIAL GROUP, INC. (Exact name of small business issuer as specified in its charter) Georgia 58-2256460 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 North Glynn Street Fayetteville, GA30214 (Address of principal executive offices) (770)-461-2781 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 9, 2007: 3,952,328. SouthCrest Financial Group, Inc. And Subsidiaries INDEX Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Income- Three and Nine Months Ended September 30, 2007 and 2006 2 Condensed Consolidated Statements of Comprehensive Income - Three and Nine Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statement of Stockholders' Equity – NineMonths Ended September 30, 2007 4 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and QualitativeDisclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Index PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (Unaudited) (In thousands, except share and per share data) September 30, December 31, Assets 2007 2006 * Cash and due from banks $ 15,068 $ 16,926 Interest-bearing deposits at other financial institutions 11,215 4,881 Federal funds sold 3,447 12,504 Securities available for sale 84,243 61,519 Securities held to maturity (fair value $61,162 and $66,036) 62,309 67,268 Restricted equity securities, at cost 2,351 2,029 Loans held for sale 227 446 Loans, net of unearned income 376,377 335,006 Less allowance for loan losses 5,134 4,480 Loans, net 371,243 330,526 Bank-owned life insurance 16,136 12,521 Premises and equipment, net 17,839 15,324 Goodwill 14,255 9,057 Intangible assets, net 4,525 4,493 Other assets 8,439 6,523 Total assets $ 611,297 $ 544,017 Liabilities, Redeemable Common Stock, and Stockholders' Equity Liabilities: Deposits: Noninterest-bearing $ 77,641 $ 80,581 Interest-bearing 434,390 382,041 Total deposits 512,031 462,622 Federal Home Loan Bank advances 10,555 5,165 Federal funds purchased 772 - Note payable 4,780 780 Other liabilities 10,772 6,907 Total liabilities 538,910 475,474 Commitments and contingencies Redeemable common stock held by ESOP 1,117 988 Stockholders' equity: Common stock, par value $1; 10,000,000 shares authorized, 3,952,328 issued 3,952 3,952 Additional paid-in capital 50,113 50,034 Retained earnings 16,923 13,740 Accumulated other comprehensive income (loss) 282 (171 ) Total stockholders' equity 71,270 67,555 Total liabilities, redeemable common stock, and stockholders' equity $ 611,297 $ 544,017 See Notes to Condensed Consolidated Financial Statements. * Derived from audited consolidated financial statements. 1 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Income For The Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands, except share and per share data) Three Months Nine Months 2007 2006 2007 2006 Interest income: Loans $ 7,840 $ 5,980 $ 21,654 $ 16,695 Securities - taxable 1,521 1,229 4,190 3,678 Securities - nontaxable 241 104 594 330 Federal funds sold 121 50 351 237 Interest-bearing deposits at other banks 92 46 265 134 Total interest income 9,815 7,409 27,054 21,074 Interest expense: Deposits 3,682 2,482 9,900 6,621 Other borrowings 229 186 415 507 Total interest expense 3,911 2,668 10,315 7,128 Net interest income 5,904 4,741 16,739 13,946 Provision for loan losses 212 267 438 508 Net interest income after provision for loan losses 5,692 4,474 16,301 13,438 Other income: Service charges on deposit accounts 1,036 810 2,771 2,461 Other service charges and fees 340 281 957 808 Net gain on sale of loans 73 39 259 110 Income on bank-owned life insurance 168 104 428 197 Other operating income 132 103 386 326 Total other income 1,749 1,337 4,801 3,902 Other expenses: Salaries and employee benefits 2,841 1,920 7,794 5,873 Equipment and occupancy expenses 552 419 1,508 1,179 Amortization of intangibles 237 189 683 602 Other operating expenses 1,451 1,128 4,089 3,318 Total other expenses 5,081 3,656 14,074 10,972 Income before income taxes 2,360 2,155 7,028 6,368 Income tax expense 710 706 2,174 2,087 Net income $ 1,650 $ 1,449 $ 4,854 $ 4,281 Basic and diluted earnings per share $ 0.42 $ 0.41 $ 1.23 $ 1.20 Dividends per share $ 0.130 $ 0.125 $ 0.390 $ 0.375 Average shares outstanding - basic and diluted 3,952,328 3,581,193 3,952,328 3,581,193 See Notes to Condensed Consolidated Financial Statements. 2 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income For The Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) Three Months Nine Months 2007 2006 2007 2006 Net income $ 1,650 $ 1,449 $ 4,854 $ 4,281 Other comprehensive income: Unrealized holding gains on securities available for sale arising during the period, net of taxes of$335, $194, $274, and $95 543 324 453 158 Comprehensive income $ 2,193 $ 1,773 $ 5,307 $ 4,439 See Notes to Condensed Consolidated Financial Statements. 3 Index SouthCrest Financial Group, Inc. And Subsidiaries Consolidated Statement of Stockholders' Equity For The Nine Months Ended September 30, 2007 (Unaudited) (In thousands, except share and per share data) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Stockholders' Shares Par Capital Earnings Income )Loss) Equity Balance, December 31, 2006 3,952,328 $ 3,952 $ 50,034 $ 13,740 $ (171 ) $ 67,555 Net income - - - 4,854 - 4,854 Cash dividends declared,$.39 per share - - - (1,542 ) - (1,542 ) Stock-based compensation - - 79 - - 79 Adjustment for shares owned by ESOP - - - (129 ) - (129 ) Other comprehensive income - 453 453 Balance, September 30, 2007 3,952,328 $ 3,952 $ 50,113 $ 16,923 $ 282 $ 71,270 See Notes to Condensed Consolidated Financial Statements. 4 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For The Nine Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 4,854 $ 4,281 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 778 584 Amortization of intangibles 683 602 Other amortization 84 105 Provision for loan losses 438 508 Stock compensation expense 79 72 Deferred income taxes 116 (354 ) Income on bank-owned life insurance (428 ) (197 ) Increase in interest receivable (518 ) (316 ) Increase (decrease) in income taxes payable 195 (9 ) Increase (decrease) in interest payable (215 ) 676 Net gain on sale of loans (259 ) (110 ) Originations of mortgage loans held for sale (9,307 ) (11,473 ) Proceeds from sales of mortgage loans held for sale 9,785 11,217 Decrease in other assets (112 ) (142 ) Increase in other liabilities 613 449 Net cash provided by operating activities 6,786 5,893 INVESTING ACTIVITIES Proceeds from maturities of securities held to maturity 4,913 7,153 Purchases of securities available for sale (15,429 ) (4,195 ) Proceeds from maturities of securities available for sale 16,536 3,772 Proceeds from sales of securities available for sale 1,003 - Net change in restricted equity securities (65 ) 134 Net (increase) decrease in interest-bearing deposits in banks (6,153 ) 1,096 Net decrease in federal funds sold 17,157 4,297 Net increase in loans (15,332 ) (24,699 ) Purchase of premises and equipment (2,384 ) (2,871 ) Proceeds from sale of other real estate owned - 517 Purchase of life insurance contracts - (3,601 ) Net cash paid in business combination (14,247 ) - Net cash (used in) investing activities (14,001 ) (18,397 ) FINANCING ACTIVITIES Net (decrease) increase in deposits (263 ) 12,904 Principal repayments on Federal Home Loan Bank advances (110 ) (5,110 ) Increases in FHLB advances 2,500 - Net increase in federal funds purchased 772 1,479 Proceeds from other borrowings 4,000 - Dividends paid (1,542 ) (1,344 ) Net cash provided by financing activities 5,357 7,929 Net decrease in cash and due from banks (1,858 ) (4,575 ) Cash and due from banks at beginning of year 16,926 15,930 Cash and due from banks at end of period $ 15,068 $ 11,355 See Notes to Condensed Consolidated Financial Statements. 5 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (continued) For The Nine Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest $ 10,100 $ 6,452 Income taxes 2,185 2,449 NONCASH TRANSACTIONS Principal balances of loans transferred to other real estate owned $ 422 $ 441 (Decrease) increase in redeemable common stock held by ESOP 129 75 Unrealized loss on securities available for sale, net 453 158 BUSINESS COMBINATION Cash and due from banks, net of cash paid $ 3,103 $ - Federal funds sold 8,100 - Interest bearing deposits at other financial institutions 181 - Securities available for sale 24,046 - Restricted equity securities 257 - Loans, net 26,344 - Bank-owned life insurance 3,187 - Premises and equipment 909 - Goodwill 5,198 - Core deposit intangible 715 - Other assets 1,254 - Total assets $ 73,294 $ - Deposits $ 49,672 $ - Federal Home Loan Bank advances 3,000 - Other liabilities 3,272 - Total liabilities assumed 55,944 - Purchase price $ 17,350 $ - See Notes to Condensed Consolidated Financial Statements. 6 Index SOUTHCREST FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — NATURE OF BUSINESS AND BASIS OF PRESENTATION SouthCrest Financial Group, Inc. (“SouthCrest” or the “Company”) is a bank holding company whose principal activity is the ownership and management of its wholly owned subsidiary banks, Bank of Upson (“Upson”), The First National Bank of PolkCounty (“FNB Polk”), Peachtree Bank (“Peachtree”), and Bank of Chickamauga (“Chickamauga”).All of the subsidiary banks (collectively, the “Banks”) are commercial banks that provide a full range of banking services within their primary market areas.Upson is headquartered in Thomaston, Upson County, Georgia with six branches located in Thomaston, Fayetteville, Manchester, Warm Springs and Luthersville, Georgia, serving its primary market area of Upson, Fayette, Meriwether and the surrounding counties.FNB Polk is located in Cedartown, Polk County, Georgia with two branches in Cedartown, Georgia and one branch in Rockmart, Georgia.FNB Polk primarily serves the market area of PolkCounty.Peachtree is headquartered in Maplesville, Chilton County, Alabama with one branch in Maplesville and another in Clanton, Alabama.Chickamauga is headquartered in Chickamauga, WalkerCounty, Georgia where it maintains two branches. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December31, 2007. For further information, refer to the financial statements and notes included in the Company's consolidated financial statements and notes thereto for the year ended December31, 2006 included in the Company’s annual report on Form 10-K (Registration No. 000-51287). The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Bank of Upson,The First National Bank of Polk County, Peachtree Bank, and Bank of Chickamauga.All significant inter-company accounts and transactions have been eliminated in consolidation.Certain reclassifications to prior year balance sheets and income statements have been made to conform to current classifications.These reclassifications have no impact on net income or stockholders’ equity reported for the previous year. NOTE 2 – EARNINGS
